OFFICE    OF THE ATTORNEY   GENERAL       OF TEXAS
                         AUSTIN

                                                                   .




Honorable Tom C. King
State Auditor and Efficiency Expert
Austin, Texas

Dear Sir:
                         opinion No.




                                          y 11, 1940, requesting
an opinion from thi                       e questions herein-
after set rorth, a                        hank you for the very
helpful way in w                        the questions in con-
nection with a                             pertinent to the
respective inq
                                  as   roiiows:

                                  Civil Statutes,~ relat-
                               ts of the State Teachers'
                              ragraph 6 in part as fol-

                         Each and every member of
                        shall receive five dollars
                       r the time spent attending
                      ngs provided for in this law,
                    ddition'thereto the amunt of
                    aveling expenses, said compen-
            sation to be paid to the several mem-
            bers of the board out of the appropria-
            tion for the support and maintenance
            of the said State Teachers' Colleges
            as the board may direct.'
Honorable Tom C. King - page 2


         "Section 2 (a) of Chapter 444, Acts 45th
    Legislature, appropriated to each of the"State
    Teachers* Colleges the balances in their id-
    stitutional funds from the preceding biennium,
    together with the income to such funds during
    the biennium for which the appropriation was
    made, for their *support, maintenance, opera-
    tion, and improvement.* In the same enactment
    appropriations were made from Treasury funds
    for items denominated variously as follow3
    (quoted, and numbered separately for the dif-
    ferent schools): (1) Maintenance and equipment;
    (2) Maintenance and Equipment; (3) General
    maintenance, equipment and replacements; (4)
    Uaintenance and equipment, including heat,
    light, power, plumbing, wiring, stationery,
    printing, Regents' Expenses, etc.; (5) Depart-
    mental Maintenance and Equipment; 6) Depart-
    mental maintenance and equipment; I7) Mainte-
    nance and Equipment.
         "Your opinion is respectfully requested as
    follows:

         "(1) Was authority granted the Board to
    require contributions from each institution to
    pay the Regents' per diem and expense allowances
                  rom local institutional funds; and/or
         :I;;   r
                from  State Treasury funds?
          "(2) Did the Board have authority to retain
     an executive secretary, paying him a monthly
     salary and traveling expenses from funds acquired
     in the manner indicated in question (1) above?

          “(3)  Was authority given to employ a steno-
     grapher for the chairman of the Board, at a month-
     ly salary from funds realized in the same manner?

          “(4)  Could funds available to the Board un-
     der these appropriations be used to pay such of
     its incidental expenses as the cost of floral
     offerings?
          "Paragraph 7 of Article 2647 provides in part:
               " . . . said board shall have power
          to formulate and establish such rules
Honorable Tom C. King - page 3


             for the general control and management
             of the State normal schools for white
             teachers, for the auditing and approv-
             ing of accounts, and for the issuance
             of vouchers and warrants as in their
             opinion may be necessary for the effi-
             cient administration of such schools.*

             "(5) Is this nor any other law sufficient to
        empower the Board to maintain a bank account in
        its name as a repository for contributions re-
        ceived from the different colleges under its jur-
        isdiction, disbursements from which are made by
        checks drawn by the Board's executive secretary?"
          We beg to answer your questions categorically
as follows:
          1. Yes. These items were expressly directed" to
be paid to the several members of the Board out of the ap-
propriation for the support and maintenance of the said
Teashers' Colleges as the Board may direct." The balances,
and the incoming institutional funds were appropriated to
each of the State Teachers' Colleges, and so the general
itemized bill appropriated a sum to each of such colleges,
in both instances for the purpose of the Ynaintenance", etc.
of the institution.
          These items were therefore properly payable from
either the local institutional funds or the State Treasury
f~a3.
          2, Yes. The Board had the authority, if neces-
sary, to employ an executive secretary and to pay his sal-
ary and traveling expenses from either of the funds above
mentioned.
          3. Yes. A stenographer, if necessary, could
lawfully have been employed by the Soard and paid in like
msnner as an executive secretzry.
          4. No. To "say it with flowers" is a worthy
sentiment, but is a personal privilege. It has never been
made an official duty of a public officer or board in this
State.
          In answering these questions we have, of course,
done so in the light of the latter part of paragraph n7"
of Article 2647 quoted in your letter of inquiry.
Honorable Tom C. King - pa&e 4


          5. Sec. 2 Or Article 2654d Vernon's Texas Civil
Statutes, is pertinent to this inquiry. That section is
as follows:

                 "The governing boards of the respect-
      ive institutions named in Section One above are
      authorized to select depository banks as places
      of deposit of all funds of the kind and char-
      acter named in Section One, which are colleoted
      by said institutions, and said boards shell re-
      quire adequate surety bonds or securities to be
      posted to secure said deposits, and may require
      additional security at any time any of said
      boards deem any said deposit inadequately se-
      cured. All funds of the character named in
      Section One hereof, which are so collected
      shall be deposited in said depository bank or
      banks within rive days from the date of colleclt-
      ion. Depository banks so selected are hereby
      authorized to pledge their securities to pro-
      tect such rund3. All depositories so aesignat-
      ed shall pay interest on said deposits at a rate
      to be agreed upon by said depositories and said
      governing boards. Any surety board furnished
      under the provisions of this Amall      be pay-
      able to the Governor of the State and his suc-
      cessors in office, and venue or suit to reaover
      any amunt claimed by the State to be due on
      any of said bonds is hereby fixed in Travis
      County, Texas.
          State Teachers' Colleges and the character of
funds under consideration appear to be embraced within
Sea. 1 of this Article, and, therefore, to fall within
the scope of Sec. 2.
          Subseotlon (4) of the general provisions sub-
joined to S. B. No. 139, the general appropriation for
support and maintenance of State institutions of higher
learning, (General Laws 45th Legislature, 1937, regular
session, at p. 1044) declares:
                *The governing board of the respect-
      ive institutions for which appropriations are
      made in this Act are hereby authorized to
      select depository banks for the safekeeping
      of local funds collected by said institutions,
      etc."
1.88
O&-Ml                  BY
        APPROVE.DFrn 12, 1940

                            u
        ~!,?T@X#YGENERAL OB TEXAS